

Exhibit 10.6(e)


PERFORMANCE SHARE AGREEMENT
RenaissanceRe Holdings Ltd. (the “Company”), pursuant to its 2016 Long-Term
Incentive Plan (as amended from time to time, the “Plan”), hereby grants to the
Participant the number of Performance Shares set forth below. The Performance
Shares are subject to all of the terms and conditions as set forth herein, as
well as the terms and conditions of the Plan, all of which are incorporated
herein in their entirety. Capitalized terms not otherwise defined herein shall
have the same meaning as set forth in the Plan. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the provisions of
this Performance Share Agreement (this “Agreement”), the Plan shall govern and
control.
Participant:                                     
Date of Grant:                                     
Number of Performance Shares:                         
Definitions:
For purposes of this Agreement, the following definitions shall apply:

“Average BVPS Plus AD Growth” means a fraction, (i) the numerator of which is
the sum of the BVPS Plus AD Growth for each Performance Year during the
Performance Period, and (ii) the denominator of which is three (3).
“Average Underwriting Expense Ratio” means a fraction, (i) the numerator of
which is the sum of the Underwriting Expense Ratio for each Performance Year
during the Performance Period, and (ii) the denominator of which is three (3).
“Book Value Per Share” means, as of any date, the book value per share of Stock,
as of such date, determined in accordance with GAAP.
“BVPS Plus AD Growth” means, with respect to any Performance Year, the
percentage change in the Book Value Per Share plus accumulated dividends from
the Reference BVPS Amount to the Measurement BVPS Plus AD Amount, in each case,
with respect to such Performance Year.
“Employment Agreement” means the Participant’s employment agreement with the
Company, as amended, amended and restated, or modified from time to time.
“Measurement BVPS Plus AD Amount” means, with respect to any Performance Year,
the sum of (i) the Book Value Per Share as of the last day of such Performance
Year, and (ii) the aggregate of all dividends paid with respect to the Stock
during such Performance Year.


1

--------------------------------------------------------------------------------




“Measurement Price” means, with respect to any Change in Control, the average of
the closing prices of the Stock for each of the twenty (20) trading days ending
on (and including) the date of the consummation of such Change in Control.
“Peer Group” means the following group of companies: [_____]; provided, however,
that if (i) any of the companies ceases to be publicly traded for any reason
following the Date of Grant and prior to the Committee’s determination of
relative Average Underwriting Expense Ratio or Total Shareholder Return, as
applicable, with respect to the Performance Period or (ii) if sufficient data
with respect to any of such companies is not available to the Committee to
calculate relative Underwriting Expense Ratio or Total Shareholder Return, as
applicable, for the Performance Period, such company or companies shall not be
members of the Peer Group.
“Performance Period” means the three (3) year period commencing January 1,
[____] and ending December 31, [____].
“Performance Year” means fiscal year [____], fiscal year [____] or fiscal year
[____], as applicable.
“Reference BVPS Amount” means, with respect to any Performance Year, the Book
Value Per Share as of the date immediately prior to the first day of such
Performance Year.
“Reference Price” means, with respect to any Change in Control, the average of
the closing prices of the Stock for each of the twenty (20) trading days ending
on (and including) the date immediately prior to the date on which such Change
in Control is publicly announced, as determined by the Committee.
“Service Period” means the period commencing on the Date of Grant and ending on
December 31, [_____].
“Total Shareholder Return” means, as of the date of the consummation of any
Change in Control, the percentage change in the value of the Stock from the
Reference Price to the Measurement Price as of such date (plus the dividends
paid with respect to the Stock during the period commencing on the date
immediately prior to the date on which the Company publicly announces such
Change in Control and ending on the date of the consummation of such Change in
Control), as determined by the Committee in its sole discretion.
“Underwriting Expense Ratio” means, with respect to any Performance Year, the
underwriting expense ratio as provided in publicly disclosed annual financial
statements or


2

--------------------------------------------------------------------------------




as provided by an external source selected by the Committee, in each case, as
determined by the Committee in its sole discretion.
Vesting Percentage:
“Vesting Percentage” shall, with respect to Book Value Shares, be a function of
the Average BVPS Plus AD Growth achieved for the Performance Period, to be
determined as follows:

Achievement Level
Average BVPS Plus AD Growth
Vesting Percentage for Book Value Shares
Maximum
[ ]%
[__]%
Target
[ ]%
[__]%
Threshold
[ ]%
[__]%
Below Threshold
< [ ]%
0%

In the event that the Average BVPS Plus AD Growth for the Performance Period
falls between any of the stated Average BVPS Plus AD Growth percentages in the
table above, the Vesting Percentage for Book Value Shares shall be determined
using a linear interpolation from the next lowest stated percentage. For all
purposes of this Agreement, the Plan, the Employment Agreement, and any other
agreement between the Participant and the Company, the Average BVPS Plus AD
Growth associated with the “target” achievement level shall be deemed to be
“target” performance. No Book Value Shares shall vest if the Average BVPS Plus
AD Growth is below the Average BVPS Plus AD Growth associated with the
“Threshold” achievement level, subject to the Industry Loss Adjustment provision
of this Agreement.
With respect to Expense Ratio Shares, the Vesting Percentage shall be a function
of the Average Underwriting Expense Ratio achieved by the Company for the
Performance Period relative to the Peer Group, expressed as the Company’s
ordinal rank among the Peer Group, to be determined as follows:
Achievement Level
Relative Average Underwriting Expense Ratio Rank
Vesting Percentage for Expense Ratio Shares
Maximum
[ ] (highest)
[__]%
Target
[ ]
[__]%
Threshold
[ ]
[__]%
Below Threshold
< [ ]
0%



3

--------------------------------------------------------------------------------




; provided, however, that, in the event that the composition of the Peer Group
changes during the Performance Period, the Committee shall adjust (i) the
relative Average Underwriting Expense Ratio associated with the “target”
achievement level for such Performance Period to be the ordinal rank that
immediately exceeds the 50th percentile among such new Peer Group, and (ii) the
relative Average Underwriting Expense Ratio associated with the “threshold”
achievement level for such Performance Period to be the percentile rank equal to
the whole ordinal rank that immediately exceeds the [ ] percentile among such
new Peer Group.
In the event that the relative Average Underwriting Expense Ratio for the
Performance Period falls between any of the stated ordinal rankings above, the
Vesting Percentage for Expense Ratio Shares shall be determined using a linear
interpolation from the next lowest stated ordinal ranking. For all purposes of
this Agreement, the Plan, the Employment Agreement, and any other agreement
between the Participant and the Company, relative Average Underwriting Expense
Ratio associated with the “target” achievement level among the Peer Group shall
be deemed to be “target” performance. No Expense Ratio Shares shall vest if the
Average Underwriting Expense Ratio relative to the Peer Group is below the
relative Average Underwriting Expense Ratio associated with the “Threshold”
achievement level.
Notwithstanding anything herein to the contrary, the Committee may decrease the
Vesting Percentage with respect to any of the Performance Shares, in its sole
discretion.
Industry Loss Adjustment:
Notwithstanding anything herein to the contrary, in the event that (i) there are
global catastrophic industry loss event(s) during any Performance Year totaling
$[  billion] or greater in the aggregate (as determined by the Committee in its
sole discretion) and (ii) the BVPS Plus AD Growth for such Performance Year is
below the percentage associated with “Threshold” achievement level, the BVPS
Plus AD Growth for such Performance Year shall be the percentage associated with
“Threshold” achievement level; provided, however, that the Committee in its sole
discretion may determine to apply the “Below Threshold” achievement level for
BVPS Plus AD Growth for such Performance Year if the Committee determines that
the Company’s performance against its modelled outcomes for such event(s) was
not within the acceptable modelled range.

Change in Control:
Notwithstanding anything herein to the contrary, in the event of a Change in
Control during the Service Period in connection with which the Performance
Shares are not assumed or substituted, the Vesting Percentage for all
Performance Shares will be a function of the Total Shareholder Return achieved
as of the date of the



4

--------------------------------------------------------------------------------




consummation of such Change in Control, to be determined as follows:
Achievement Level
Total Shareholder Return
Vesting Percentage
Maximum
[__]%
[__]%
Target
[__]%
[__]%
Threshold
[__]%
[__]%
Below Threshold
< [__]%
[__]%



In the event that the Total Shareholder Return achieved as of the date of the
consummation of such Change in Control falls between any of the stated Total
Shareholder Return percentages in the table above, the Vesting Percentage for
all Performance Shares shall be determined using a linear interpolation from the
next lowest stated percentage.
Performance Objectives:
For purposes of this Agreement, the Performance Objectives shall be Average BVPS
Plus AD Growth, Average Underwriting Expense Ratio and/or Total Shareholder
Return, as applicable.

Performance Objective Adjustment:
The Committee may adjust the Performance Objectives set forth herein to exclude
the impact of any acquisitions or dispositions of businesses or business
segments by the Company, one-time non-operating charges, unusual or nonrecurring
items, accounting changes (including the early adoption of any accounting change
mandated by any governing body, organization or authority), changes in tax laws,
impact of discontinued operations, restatements of prior period financial
results, and any other events or transactions that may result in distortion of
such Performance Objectives. In addition, if the Committee determines that a
change in the business, operations, corporate structure or capital structure of
the Company, or the manner in which it conducts its business, or other events or
circumstances render the Performance Objectives set forth herein unsuitable, the
Committee may modify such Performance Objectives, in whole or in part, as the
Committee deems appropriate and equitable.

Performance Share Amounts:
“Book Value Shares” shall consist of [_____] Performance Shares.

“Expense Ratio Shares” shall consist of [_____] Performance Shares.

Vesting Schedule:
Subject to the Participant’s continued employment with the Company or any of its
Affiliates through the Service Period (except as otherwise provided in any other
agreement between the Participant and the Company pertaining to the



5

--------------------------------------------------------------------------------




Performance Shares, including the Employment Agreement or any other Participant
Agreement, in which case the terms of such other agreement shall apply to the
Performance Shares), a number of Performance Shares shall vest upon the
expiration of the Service Period equal to the product of (x) the total number of
Performance Shares multiplied by (y) the Vesting Percentage. The total number of
vested Performance Shares shall be delivered following the later of
(i) expiration of the Service Period and (ii) the Committee’s determination of
the achievement level of the applicable Performance Objectives. Performance
Shares that are no longer eligible to vest following the Committee’s
determination of the achievement level of the applicable Performance Objectives
shall immediately be forfeited to the Company by the Participant for no
consideration as of the date of such determination.
Termination of Employment:
In the event of the Participant’s Termination for any reason (except as
otherwise provided in any other agreement between the Participant and the
Company pertaining to the Performance Shares, including the Employment Agreement
or any other Participant Agreement, in which case the terms of such other
agreement shall apply to the Performance Shares), all Performance Shares that
have not vested as of the date of such Termination shall be immediately
forfeited to the Company by the Participant for no consideration as of such
date.

Dividends:
As contemplated by Section 9(a) of the Plan, cash dividends and stock dividends,
if any, with respect to the Performance Shares shall be withheld by the Company
for the Participant’s account, and shall be subject to forfeiture to the same
degree as the Performance Shares to which such dividends relate. No interest
will accrue or be paid on the amount of any cash dividends withheld. Accrued
dividends that remain unpaid following the Committee’s determination of the
achievement level of the applicable Performance Objectives during the
Performance Period or the Participant’s Termination for any reason shall be
immediately forfeited for no consideration as of the date of such determination
or Termination, as applicable. No dividends will accrue or be withheld by the
Company on the Participant’s behalf pursuant to this Agreement or the Plan with
respect to any Performance Shares on or following the date on which they vest in
full.

Additional Terms:
The Performance Shares granted hereunder shall be registered in the
Participant’s name on the books of the Company, but the certificates evidencing
such Performance Shares shall be retained by the Company while the Performance
Shares remain unvested, and for such additional time as the Committee determines
appropriate.



6

--------------------------------------------------------------------------------




The Company shall have the right to deduct from any payment to the Participant
pursuant to this Agreement any federal, state or local income or other taxes
required to be withheld in respect thereof in accordance with Section 17 of the
Plan.
This Agreement does not confer upon the Participant any right to continue as an
employee.
This Agreement shall be construed and interpreted in accordance with the laws of
Bermuda, without regard to the principles of conflicts of law thereof.
*    *    *
[Signatures to appear on the following page(s).]






7

--------------------------------------------------------------------------------






THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS AGREEMENT AND THE PLAN,
AND AS AN EXPRESS CONDITION TO THE GRANT OF PERFORMANCE SHARES HEREUNDER, AGREES
TO BE BOUND BY THE TERMS THIS AGREEMENT AND THE PLAN.
RENAISSANCERE HOLDINGS LTD.
By:
                                                                               
Signature
Name:                                                                          
Title:
                                                                            
Date:
                                                                           
PARTICIPANT
                                                                                     
Signature
Date:
                                                                            





[Signature Page to Performance Share Agreement]